DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant references Fig. 11 of the instant application which shows a second film 5 covering the second front surface 42 and four side surfaces including end surfaces 55 and 56 orthogonal to the second front surface 42 of each of the second active material-containing layers 2b, three end surface 45 of the second current collector 2a that are exposed on the surface of the second electrode 2 and the portion 46 adjacent to the end surface 55 of the second active material-containing layer 2b on the front and back surfaces of the second current collector tab 2c, see Remarks filed 6/30/2021 on P1-3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Contrary to applicant’s assumptions, claim 1 requires at the least a single second active material-containing layer with one side supported on one side of the second current collector.  Thus, applicant’s arguments are non-persuasive as they are based on a much narrower embodiment of the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant argues the second film is formed by an electrospinning method, see Remarks filed 6/30/2021 on P2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the instant claims do not require the second film to be formed by an electrospinning method and, thus, the argument is not germane to the current issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites the limitation “the second film directly covers the portion of the second current collector tab that is adjacent to the third end surface of the second active material-containing layer of the front and back surfaces of the second current collector tab”.  This limitation fails to further limit claim 1, upon which it depends, because the limitation assumes that the third end surface of the second active material-containing layer is provided on both of the front and back surfaces of the second current collector tab.  However, this conflicts with a limitation in claim 1 reciting “the second active material-containing layer comprises a second layer front surface and a second layer back surface, the second layer back surface being supported on at least a part among the second collector front surface and the second collector back surface of the second current collector, the second active material-containing layer comprises a third end surface adjacent to the second current collector tab” which describes the second active material-containing layer supported on at least the second collector front surface and the second collector back surface and a third end surface adjacent to the second current collector tab.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2012/0058375).
Regarding claim 1, Tanaka discloses a laminate (laminated electrode assembly, Title, Abstract, Fig. 1-10) comprising:
a first current collector that comprises a first collector front surface and a first collector back surface (positive electrode current collector foil 11 [0039]);
a first current collector tab that extends from the first current collector in a first direction (uncoated portions at side edge portion of current collector foil [0058]);
a first active material-containing layer that comprises a first layer front surface and a first layer back surface, the first layer back surface being supported on at least a part among the first collector front surface and the first collector back surface of the first current collector, the first active material-containing layer comprising a first end surface adjacent to the first current collector tab and a second end surface facing in a reverse direction with respect to the first end surface (positive electrode active material layer 12 on each face of positive electrode current collector foil 11 [0028]-[0030], [0040]-[0044]); 
a first film that comprises an inorganic material (alumina-containing layer 40 includes alumina [0031]-[0037]);
a second active material-containing layer that faces the first active material-containing layer (negative electrode [0027]-[0029], [0045]-[0050], Fig. 2-10); 
a second film between the first active material-containing layer and the second active material-containing layer, the second film comprising an organic fiber (separator comprising organic materials listed in paragraph [0051], Fig. 2-10).
a second current collector that comprises a second collector front surface and a second collector back surface; and a second current collector tab that extends from the second current collector in a second direction which is opposite to the first direction (negative electrode including negative electrode active material layer on each face of negative electrode current collector foil [0027]-[0029], [0045]-[0050], Fig. 2-10; portions left uncoated at either side edge of the current collector foil [0074]), 
wherein a first thickness defined at the first end surface of the first active material-containing layer is smaller than a second thickness defined at the second end surface of the first active material-containing layer (alumina-containing layer 40 includes alumina [0031]-[0037]; positive electrode active material layer 12 has a tapered zone 122 having a thickness that tapers off at one end and a bulk zone 121 having constant thickness on the other end [0030]), 
the first film covers at least the first end surface of the first active material-containing layer and a portion among a first tab front surface and a first tab back surface of the first current collector tab adjacent to the first end surface (alumina-containing layer 40 is formed to be adjacent to and in contact with active material layer 12 and surface of current collector foil 11 [0029]),
a thickness of the first active material-containing layer decreases along the first direction, and the first thickness defined at the first end surface is a minimum value thereof (positive electrode active material layer 12 has a tapered zone 122 having a thickness that tapers off at one end and a bulk zone 121 having constant thickness on the other end [0030], Fig. 1-10), 
the first film further covers the entire first layer front surface of the first active material-containing layer (alumina-containing layer covers the entire positive electrode active material layer surface [0093], Fig. 1-3, 6-7, 10),
the second active material-containing layer comprises a second layer front surface and a second layer back surface, the second layer back surface being supported on at least a part among the second collector front surface and the second collector back surface of the second current collector, the second active material-containing layer comprises a third end surface adjacent to the second current collector tab and a fourth end surface facing in a reverse direction with respect to the third end surface (negative electrode including negative electrode active material layer on each face of negative electrode current collector foil [0027]-[0029], [0045]-[0050], Fig. 2-10; portions left uncoated at either side edge of the current collector foil [0074]), 
the second film covers the portion of the second current collector tab that is adjacent to the third end surface of the second active material-containing layer on the front and back surfaces of the second current collector tab (separator comprising organic materials listed in paragraph [0051], Fig. 2-10; also, Fig. 3-10 show separator covering a portion of the current collector tab).
Regarding claim 5, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a first film thickness of the first film decreases along the first direction (Fig. 1 shows layer 40 having a decreasing film thickness along the first direction).
Regarding claim 6, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a first film portion thickness of a first portion of the first film covering the first current collector tab is thicker than a second film portion thickness of a second portion of the first film covering the first layer front surface of the first active material-containing layer (Fig. 1 shows thickness of a portion of layer 40 covering the current collector layer 11 that is thicker than a thickness of a portion of layer 40 covering the active material layer 12).
Regarding claim 9, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the second film is integrated with the first film, the second active material-containing layer, or both the first film and the second active material-containing layer (laminated together [0027]-[0029], Fig. 2-10).
Regarding claim 10, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the second active material-containing layer comprises a titanium-containing oxide as an active material (negative electrode active material comprises lithium titanates [0048]).
Regarding claim 11, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses a secondary battery comprising the laminate according to claim 1 (battery, Title, Abstract; see rejection of claim 1 above).
Regarding claim 15, Tanaka discloses all of the claim limitations as set forth above.  Tanaka further discloses the organic fiber includes at least one organic material selected from the group consisting of polyamide imide, polyamide, polyolefin, polyether, polyimide, polyketone, polysulfone, cellulose, polyvinyl alcohol (PVA), and polyvinylidene fluoride (PVdF) (polyolefinic, polyimidic [0051]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2012/0058375), as applied to claims 1, 5-6, 9-11 and 13 above, in view of Uematsu et al. (US 2015/0162584).
Regarding claim 14, Tanaka discloses all of the claim limitations as set forth above.  However, Tanaka does not expressly disclose the porosity of the second film is 70% to 90%.
Because Uematsu teaches an organic fiber layer having a porosity of 10 to 90%, preferably 80% or more, wherein when the layer has such pores, a separator having excellent lithium ion permeability and good electrolyte impregnating property can be obtained, and when the porosity of the organic fiber layer is large, the effects of interference with movement of lithium ions are reduced ([0060]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of the second film in order to improve battery separator characteristics (see MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/14/2021